THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of John Brooks Reitzel, Jr., Respondent.

             Appellate Case No. 2014-002700


                              Opinion No. 27495 

              Submitted February 3, 2015 – Filed February 11, 2015 



                             DISCIPLINE IMPOSED


             Lesley M. Coggiola, Disciplinary Counsel, and Barbara
             M. Seymour, Deputy Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             John Brooks Reitzel, Jr., of High Point, North Carolina,
             pro se.


PER CURIAM:           In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a bar to admission of any kind in South Carolina for a definite or
indefinite period of time to be determined by the Court. Further, respondent
consents to the imposition of a bar to advertising and solicitation directed to South
Carolina residents or entities and a bar to advertising and solicitation for any legal
matters in South Carolina, both for a definite or indefinite period of time to be
determined by the Court. We accept the Agreement and permanently debar
respondent from seeking any form of admission to practice law in this state
(including pro hac vice admission) without first obtaining an order from this Court
allowing him to seek admission. Further, we prohibit respondent from any
advertising or solicitation in South Carolina whether in general or directed to
residents or entities in South Carolina without first obtaining an order from this
Court allowing him to advertise or solicit business in this state. The facts, as set
forth in the Agreement, are as follows.

                                       Facts

Respondent is licensed to practice law and is in good standing in North Carolina.
He is not, and has never been, licensed to practice law in South Carolina.

On August 10, 2011, respondent filed an answer on behalf of defendants in a
foreclosure action pending in Charleston County, South Carolina, involving
property located in South Carolina. Default was subsequently entered against the
defendants in the matter. On November 1, 2011, respondent sent a letter opposing
the default order to the presiding judge on behalf of the defendants.

At the time respondent filed the answer in the foreclosure matter, he had not
applied for pro hac vice status in the matter, he was not admitted pro hac vice in
the matter, and he was not otherwise permitted to make an appearance in court in
South Carolina. Further, respondent's actions in representing the defendants in the
foreclosure matter were not undertaken in association with an attorney admitted to
practice law in South Carolina.

On November 3, 2011, counsel for the plaintiff wrote to respondent asking for
verification that he was eligible to appear in court in South Carolina. Respondent
responded with a letter dated November 8, 2011, acknowledging that he was not
licensed to practice law in South Carolina, but stating that he "frequently
practice[s] in South Carolina civil matters … involving foreclosure proceedings
and deficiency claims." He further stated that, prior to counsel's letter, he had
"received no objection from counsel for secured creditors or substitute trustees in
such proceedings."

Respondent admits that, in the past, he has assisted other clients in preparing and
filing responses in foreclosure and similar matters in South Carolina without
association of local counsel and without seeking pro hac vice admission.
Respondent represents that, in the future, he will comply with South Carolina rules
and regulations regarding the practice of law.
                                        Law

Respondent admits the Commission on Lawyer Conduct (the Commission) and
this Court have jurisdiction over all allegations that a lawyer has committed
misconduct. The term "lawyer" includes "a lawyer not admitted in this jurisdiction
if the lawyer provides or offers to provide any legal services in this jurisdiction…."
Rule 2(q), RLDE.

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 5.5(b) (lawyer not
admitted in this jurisdiction may not establish systematic and continuous presence
in this jurisdiction for practice of law or hold out to the public or otherwise
represent that the lawyer is admitted to practice law in this jurisdiction); Rule
5.5(c) (lawyer not admitted in this jurisdiction may not provide legal services on
temporary basis unless practice complies with Rule 5.5(c), RPC); and Rule 8.4(e)
(it is professional misconduct for lawyer to engage in conduct prejudicial to
administration of justice).1

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct).

Conclusion

We accept the Agreement and permanently debar respondent from seeking any
form of admission to practice law in this state (including pro hac vice admission)
without first obtaining an order from this Court allowing him to seek admission.2

1
   The Rules of Professional Conduct, Rule 407, SCACR, are applicable as
respondent's misconduct occurred in connection with matters pending before a
tribunal in South Carolina. See Rule 8.5(b), RPC (addressing choice of law for
disciplinary matters).
2
  The North Carolina State Bar's website, www.ncbar.gov, provides links to four
orders imposing discipline upon respondent.          According to these orders,
respondent's disciplinary history in North Carolina includes a two year suspension
stayed upon compliance with certain conditions issued in 1997, a reprimand issued
in 1998, a three year suspension stayed upon compliance with certain conditions
issued in 2000, and a reprimand issued in 2008.
Further, we prohibit respondent from any advertising or solicitation in South
Carolina whether in general or directed to residents or entities in South Carolina
without first obtaining an order from this Court allowing him to advertise or solicit
business in this state.

DISCIPLINE IMPOSED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.